Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 1 of 11 PageID #: 3093




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


 STATE OF DELAWARE, ex rel.
 KATHLEEN JENNINGS, Attorney General of
 the State of Delaware,

                Plaintiff,
                                          Civil Action No. 20-cv-01429-LPS
                   v.

 BP AMERICA INC., BP P.L.C., CHEVRON
 CORPORATION,
 CHEVRON U.S.A. INC., CONOCOPHILLIPS,
 CONOCOPHILLIPS COMPANY, PHILLIPS
 66, PHILLIPS 66 COMPANY, EXXON
 MOBIL CORPORATION, EXXONMOBIL
 OIL CORPORATION, XTO ENERGY INC.,
 HESS CORPORATION, MARATHON OIL
 CORPORATION, MARATHON OIL
 COMPANY, MARATHON PETROLEUM
 CORPORATION, MARATHON
 PETROLEUM COMPANY LP, SPEEDWAY
 LLC, MURPHY OIL CORPORATION,
 MURPHY USA INC.,
 ROYAL DUTCH SHELL PLC, SHELL OIL
 COMPANY, CITGO PETROLEUM
 CORPORATION, TOTAL S.A., TOTAL
 SPECIALTIES USA INC., OCCIDENTAL
 PETROLEUM CORPORATION, DEVON
 ENERGY CORPORATION, APACHE
 CORPORATION, CNX RESOURCES
 CORPORATION, CONSOL ENERGY INC.,
 OVINTIV, INC., and AMERICAN
 PETROLEUM INSTITUTE,

               Defendants.




           DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 2 of 11 PageID #: 3094




        Defendants write to inform the Court of the Second Circuit’s decision in City of New York

v. Chevron Corp., et al., __ F.3d __, 2021 WL 1216541 (2d Cir. Apr. 1, 2021), which affirmed the

dismissal of an action that, like this one, sought to hold energy producers liable for climate change-

related harms under state tort law. 1 In doing so, the Second Circuit specifically held that the

plaintiff engaged in “artful pleading” by attempting to “transform the City’s Complaint into

anything other than a suit over global greenhouse gas emissions.” Id. at *5. That decision is

relevant to this case for at least three reasons.

        First, City of New York supports Defendants’ argument that this case was properly removed

under the Court’s federal-question jurisdiction because the court found that “Plaintiff’s claims

necessarily arise under federal, not state, law, because they seek to regulate transboundary and

international emissions and pollution.” Dkt. 96 at 16. As the Second Circuit explained, “[g]lobal

warming presents a uniquely international problem of national concern [and] is therefore not well-

suited to the application of state law,” City of New York, 2021 WL 1216541, at *6, and as a result,

claims seeking damages for the alleged impacts of global climate change “must be brought under

federal common law,” id. at *9. And while Plaintiff insists that federal-question jurisdiction does

not exist over this action because, “[u]nder the cardinal ‘well-pleaded complaint rule,’ ‘federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint,’” Dkt. 89 at 7, City of New York held that the plaintiff’s claims were necessarily

governed by federal common law despite being pleaded under state law, expressly rejecting the

plaintiff’s effort to disguise “those federal claims” as state-law claims, City of New York, 2021 WL




 1
     This Notice of Supplemental Authority is submitted subject to, and without waiver of, any
     defense, affirmative defense, or objection, including personal jurisdiction, insufficient process,
     or insufficient service of process.


                                                    1
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 3 of 11 PageID #: 3095




1216541, at *9.; see also id. at *5 (“Artful pleading cannot transform the City’s complaint into

anything other than a suit over global greenhouse gas emissions.”). 2

        The Second Circuit also agreed with Defendants that, insofar as the Clean Air Act displaces

federal common law in this action, this displacement does not resuscitate Plaintiff’s purported

state-law claims. Cf. Dkt. 89 at 11 (“Defendants’ federal common law theory fails because the

[Clean Air Act] displaced whatever federal common law might once have related to greenhouse

gas emissions.”) In particular, the Second Circuit followed the two-step framework advocated by

Defendants here by first evaluating whether federal or state law governed the plaintiff’s claims

(answer: federal), and only then considering whether the plaintiff had a valid claim under that law

(answer: no). See City of New York, 2021 WL 1216541, at *5–12. And while the plaintiff in City

of New York filed its complaint in federal court, such that the case did not present the same removal

question at issue here, see id. at *8, the Second Circuit’s rationale in disposing of the plaintiff’s

claims on the merits on the ground that they necessarily arise under federal law clearly supports

Defendants’ argument on removal.

        Second, City of New York supports Defendants’ argument that federal jurisdiction exists

under the federal officer removal statute, the Outer Continental Shelf Lands Act, and federal

enclave jurisdiction. In opposing removal on these grounds, Plaintiff in this case—like the plaintiff




 2
     When a claim “arise[s] under federal common law,” there “is a permissible basis for
     jurisdiction based on a federal question.” Treiber & Straub, Inc. v. U.P.S., Inc., 474 F.3d 379,
     383 (7th Cir. 2007). For this reason, any attempt to distinguish City of New York on the ground
     that it addressed a dismissal on the merits, whereas here the question before the Court is the
     propriety of removal, must fail. Although the Second Circuit specifically reserved the issue of
     removal, its logic compels federal jurisdiction in this case. That is because once the Court
     concludes that Plaintiff’s claims “must be brought under federal common law,” City of New
     York, 2021 WL 1216541, at *9, it necessarily follows that there “is a permissible basis for
     jurisdiction based on a federal question,” Treiber & Straub, 474 F.3d at 383; see also City of
     Milwaukee v. Illinois, 451 U.S. 304, 313 n.7 (1981) (“[I]f federal common law exists, it is
     because state law cannot be used.”).


                                                  2
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 4 of 11 PageID #: 3096




in City of New York—tries to recast its claims as going only to Defendants’ marketing of fossil-

fuel products, rather than the production, sale, and combustion of those products. See id. at *13.

In particular, it contends that removal is improper because Defendants did not engage in any

marketing under the direction or control of federal officers, see Dkt. 89 at 28–32, or in marketing

on the Outer Continental Shelf or federal enclaves, see id. at 50–51, 56. But as the Second Circuit

explained, “emissions [are] the singular source of the City’s harm,” and “[g]reenhouse gases once

emitted become well mixed in the atmosphere,” at which point they “cannot be traced back to their

source.” City of New York, 2021 WL 1216541, at *5–6. As a result, the Second Circuit held that

the plaintiff’s claims were inseparable from activities occurring worldwide: “In other words, the

City requests damages for the cumulative impact of conduct occurring simultaneously across just

about every jurisdiction on the planet.” Id. at *6. Although the plaintiff in City of New York, like

Plaintiff here, tried to focus on a different “link in ‘the causal chain’ of the City’s damages,” id. at

*5, the Second Circuit squarely rejected this as “[a]rtful pleading,” id. at *5; see also id. at *11

(“[T]he City’s focus on this ‘earlier moment’ in the global warming lifecycle is merely artful

pleading and does not change the substance of its claims.”).

        Moreover, claims like Plaintiff’s here will necessarily impact the worldwide production of

fossil fuels. As the Second Circuit explained, “while the City is not expressly seeking to impose

a standard of care or emission restrictions on the Producers, the goal of its lawsuit is perhaps even

more ambitious: to effectively impose strict liability for the damages caused by fossil fuel

emissions no matter where in the world those emissions were released (or who released them).”

Id. at *7. This necessarily includes, among other things, the production of fossil fuels from the

Outer Continental Shelf and under the direction, supervision, and control of federal officers—and,

as City of New York confirms, necessarily “threatens to impair the total recovery of the federally-




                                                   3
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 5 of 11 PageID #: 3097




owned minerals” on the Outer Continental Shelf. Dkt. 96 at 32 (quoting EP Operating Ltd. v.

Placid Oil Co., 26 F.3d 563, 570 (5th Cir. 1994)). After all, “[i]f the Producers want to avoid all

liability, then their only solution would be to cease global production altogether.” City of New

York, 2021 WL 1216541, at *7.

       Because Plaintiff’s claims involve the production, sale, and combustion of fossil fuels—

which occurred under the direction, supervision, and control of federal officers, and which

occurred on the Outer Continental Shelf and federal enclaves—Plaintiff’s motion to remand should

be denied.

       Third, City of New York supports Defendants’ argument that federal jurisdiction exists

under Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308

(2005) because Plaintiff’s claims here, like those asserted in New York, “attempt to supplant

federal energy policy, exercise the federal foreign affairs power, and regulate Defendants’ speech

over matters of public concern.” Dkt. 96 at 22. As the Second Circuit recognized, “greenhouse

gas emissions are the subject of numerous federal statutory regimes and international treaties” that

“provide interlocking frameworks for regulating greenhouse gas emissions, as well as enforcement

mechanisms to ensure that those regulations are followed.” City of New York, 2021 WL 1216541,

at *1; id. at *6 (finding that these claims “implicat[e][] . . . our relations with foreign

nations”). Plaintiff “has sidestepped those procedures and instead instituted a state-law tort

suit . . . to recover damages caused by those companies’ admittedly legal commercial conduct in

producing and selling fossil fuels around the world.” Id. But “in so doing, [Plaintiff] effectively

seeks to replace these carefully crafted frameworks—which are the product of the political

process—with a patchwork of claims under state nuisance law.” Id. The Second Circuit

emphatically rejected this position, holding that it could not “condone such an action.” Id.




                                                 4
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 6 of 11 PageID #: 3098




                                            Respectfully submitted,

Dated: April 13, 2021                       By: /s/ David E. Wilks
                                                    David E. Wilks

 K&L GATES LLP                                     WILKS LAW, LLC
 /s/ Steven L. Caponi                              David E. Wilks
 Steven L. Caponi (No. 3484)                        dwilks@wilks.law
 Matthew B. Goeller (No. 6283)                     4250 Lancaster Pike, Suite 200
 600 N. King Street, Suite 901                     Wilmington, DE 19805
 Wilmington, DE 19801                              Telephone: 302.225.0858
 Phone: (302) 416-7000
 steven.caponi@klgates.com                         GIBSON, DUNN & CRUTCHER LLP
 matthew.goeller@klgates.com                       Theodore J. Boutrous, Jr., pro hac vice
                                                   William E. Thomson, pro hac vice
 KELLOGG, HANSEN, TODD,                            333 South Grand Avenue
 FIGEL & FREDERICK, P.L.L.C.                       Los Angeles, CA 90071
 David C. Frederick, pro hac vice                  Telephone: 213.229.7000
 Grace W. Knofczynski, pro hac vice                Facsimile: 213.229.7520
 Daniel S. Severson, pro hac vice                  tboutrous@gibsondunn.com
 1615 M Street, N.W., Suite 400                    wthomson@gibsondunn.com
 Washington, D.C. 20036
 Phone: (202) 326-7900                             Andrea E. Neuman, pro hac vice
 dfrederick@kellogghansen.com                      aneuman@gibsondunn.com
 gknofczynski@kellogghansen.com                    200 Park Avenue
 dseverson@kellogghansen.com                       New York, NY 10166
                                                   Telephone: 212.351.4000
 Counsel for Defendants Royal Dutch Shell          Facsimile: 212.351.4035
 plc and Shell Oil Company
                                                   Thomas G. Hungar, pro hac vice
                                                   thungar@gibsondunn.com
 ASHBY & GEDDES
 /s/ Catherine A. Gaul                             1050 Connecticut Avenue, N.W.,
 Catherine A. Gaul (#4310)                         Washington, DC 20036
 500 Delaware Avenue, 8th Floor                    Telephone: 202.955.8500
 P.O. Box 1150                                     Facsimile: 202.467.0539
 Wilmington, Delaware 19801
                                                   Joshua D. Dick, pro hac vice
 (302) 654-1888                                    jdick@gibsondunn.com
 cgaul@ashbygeddes.com                             555 Mission Street
                                                   San Francisco, CA 94105-0921
 ARNOLD & PORTER KAYE                              Telephone: 415.393.8200
 SCHOLER LLP                                       Facsimile: 415.393.8306
 Nancy G. Milburn, pro hac vice
 Diana E. Reiter, pro hac vice
 250 West 55th Street                              Attorneys for Defendants
 New York, NY 10019-9710                           Chevron Corporation and Chevron U.S.A. Inc.
 Tel: (212) 836-8383
 Fax: (212) 836-8689
 nancy.milburn@arnoldporter.com                    MORRIS NICHOLS ARSHT & TUNNELL
 diana.reiter@arnoldporter.com                      /s/ Kenneth J. Nachbar
                                                   Kenneth J. Nachbar (#2067)
 Jonathan W. Hughes, pro hac vice                  Alexandra M. Cumings (#6146)
 3 Embarcadero Center, 10th Floor                  1201 North Market Street, 16th Floor
 San Francisco, CA 9411-4024                       P.O. Box 1347


                                               5
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 7 of 11 PageID #: 3099



 Tel: (415) 471-3156                            Wilmington, DE 19899-1347
 Fax: (415) 471-3400                            Tel.: (302) 658-9200
 jonathan.hughes@arnoldporter.com               Fax: (302) 422-3013
                                                knachbar@mnat.com
 Matthew T. Heartney, pro hac vice              acumings@mnat.com
 John D. Lombardo, pro hac vice
 777 South Figueroa Street, 44th Floor        EIMER STAHL LLP
 Los Angeles, California 90017-5844           Nathan P. Eimer, pro hac vice
 Tel: (213) 243-4000                          Pamela R. Hanebutt, pro hac vice
 Fax: (213) 243-4199                          Lisa S. Meyer, pro hac vice
 matthew.heartney@arnoldporter.com            224 South Michigan Avenue, Suite 1100
 john.lombardo@arnoldporter.com               Chicago, IL 60604
                                              Tel: (312) 660-7600
 Attorneys for Defendants BP America Inc. and neimer@eimerstahl.com
                                              phanebutt@eimerstahl.com
 BP p.l.c.                                    lmeyer@eimerstahl.com

                                                Robert E. Dunn, pro hac vice
 RICHARDS, LAYTON & FINGER, P.A.                99 S. Almaden Blvd. Suite 662
 /s/ Jeffrey L. Moyer                           San Jose, CA 95113
 Jeffrey L. Moyer (#3309)                       Tel: (669) 231-8755
 Christine D. Haynes (#4697)                    rdunn@eimerstahl.com
 One Rodney Square
 920 North King Street                          Attorneys for Defendant CITGO Petroleum
 Wilmington, DE 19801                           Corporation.
 (302) 651-7700
 moyer@rlf.com
 haynes@rlf.com                                 ECKERT SEAMANS CHERIN &
                                                MELLOTT, LLC
 CRAVATH, SWAINE & MOORE LLP                    /s/ Colleen D. Shields__________________
 Kevin Orsini, pro hac vice                     Colleen D. Shields, Esq. (I.D. No. 3138)
 Vanessa A. Lavely, pro hac vice                Patrick M. Brannigan, Esq. (I.D. No. 4778)
 825 Eighth Avenue                              222 Delaware Avenue, 7th Floor
 New York, NY 10019                             Wilmington, DE 19801
 Tel: (212) 474-1718                            Telephone: (302) 574-7400
 Fax: (212) 474-3700                            Fax: (302) 574-7401
 E-mail: korsini@cravath.com                    Email: cshields@eckertseamans.com
 E-mail: vlavely@cravath.com                    Email: arogin@eckertseamans.com
 Attorneys for Defendant Occidental             SHOOK, HARDY & BACON L.L.P.
 Petroleum Corporation                          Tristan L. Duncan, pro hac vice
                                                Daniel B. Rogers, pro hac vice
                                                William F. Northrip, pro hac vice
 MARON MARVEL BRADLEY                           2555 Grand Blvd.
    ANDERSON & TARDY LLC                        Kansas City, MO 64108
 /s/ Antoinette D. Hubbard                      Phone: (816) 474-6550
 Antoinette D. Hubbard (No. 2308)               Email: tlduncan@shb.com
                                                Email: drogers@shb.com
 Stephanie A. Fox (No. 3165)                    Email: wnorthrip@shb.com
 1201 N. Market Street, Suite 900
 P.O. Box 288                                   Attorneys for Defendant Murphy USA Inc.
 Wilmington, DE 19801
 Tel: (302) 425-5177


                                            6
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 8 of 11 PageID #: 3100




 Adh@maronmarvel.com                        WOMBLE BOND DICKINSON (US) LLP
 Saf@maronmarvel.com                        /s/ Kevin J. Mangan
                                            Kevin J. Mangan (DE No. 3810)
                                            Kristen H. Cramer (DE No. 4512)
                                            Nicholas T. Verna (DE No. 6082)
 HUNTON ANDREWS KURTH LLP                   1313 North Market Street, Suite 1200
 Shannon S. Broome (pro hac vice)           Wilmington, Delaware 19801
 Ann Marie Mortimer (pro hac vice)          Telephone: (302) 252-4320
 50 California Street                       Facsimile: (302) 252-4330
 San Francisco, CA 94111                    Email: kevin.mangan@wbd-us.com
 Tel: (415) 975-3718                        Email: kristen.cramer@wbd-us.com
                                            Email: nick.verna@wbd-us.com
 SBroome@HuntonAK.com
 AMortimer@HuntonAK.com                     MCGUIREWOODS LLP
                                            Andrew G. McBride pro hac vice
 Shawn Patrick Regan (pro hac vice)         2001 K Street N.W.
 200 Park Avenue                            Washington, D.C. 20006
 New York, NY 10166                         Telephone: (202) 857-1700
                                            Email: amcbride@mcguirewoods.com
 Tel: (212) 309-1046
 SRegan@HuntonAK.com                        Attorneys for American Petroleum Institute
 Attorneys for Defendants Marathon
 Petroleum Corporation, Marathon            DUANE MORRIS LLP
 Petroleum Company LP, and Speedway         /s/ Mackenzie M. Wrobel
 LLC                                        Mackenzie M. Wrobel (#6088)
                                            222 Delaware Avenue, Suite 1600
                                            Wilmington, DE 19801-1659
 WHITE AND WILLIAMS LLP                     Telephone: (302) 657-4900
 /s/ Christian J. Singewald                 E-mail: MMWrobel@duanemorris.com
 CHRISTIAN J. SINGEWALD (#3542)
 600 N. King Street                         SHOOK HARDY & BACON LLP
 Suite 800                                  Michael F. Healy, pro hac vice
 Wilmington, DE 19801                       One Montgomery St., Suite 2600
 (302) 654-0424                             San Francisco, CA 94104
                                            Telephone: (415) 544-1942
 MCGUIREWOODS LLP                           E-mail: mfhealy@shb.com
 Joy C. Fuhr
 Brian D. Schmalzbach                       DUANE MORRIS LLP
 W. Cole Geddy                              Michael L. Fox, pro hac vice
 800 East Canal Street                      Spear Tower
 Richmond, VA 23219                         One Market Plaza, Suite 2200
 Telephone: (804) 775-1000                  San Francisco, CA 94105-1127
 Email: jfuhr@mcguirewoods.com              Telephone: (415) 957-3092
 Email: bschmalzbach@mcguirewoods.com       E-mail: MLFox@duanemorris.com
 Email: cgeddy@mcguirewoods.com
                                            Attorneys for Defendant
                                            OVINTIV INC.
 Attorneys for Defendant Devon Energy
 Corporation
                                            MCCARTER & ENGLISH LLP
                                            /s/ Daniel J. Brown
                                            Michael P. Kelly (#2295)


                                        7
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 9 of 11 PageID #: 3101



 CHIPMAN BROWN CICERO & COLE,                 Daniel J. Brown (#4688)
 LLP                                          Alexandra M. Joyce (#6423)
 /s/ Paul D. Brown                            Renaissance Centre
 Paul D. Brown (#3903)                        405 N. King St., 8th Floor
 Hercules Plaza                               Wilmington, DE 19801
 1313 N. Market Street, Suite 5400            (302) 984-6331
 Wilmington, DE 19801                         mkelly@mccarter.com
 Tel.: (302) 295-0194                         djbrown@mccarter.com
 brown@ChipmanBrown.com                       ajoyce@mccarter.com

 CROWELL & MORING LLP                         LATHAM & WATKINS LLP
 Kathleen Taylor Sooy, pro hac vice           Steven M. Bauer, pro hac vice
 Tracy A. Roman, pro hac vice                 Margaret A. Tough, pro hac vice
                                              505 Montgomery Street, Suite 2000
 1001 Pennsylvania Avenue, N.W.               San Francisco, California 94111-6538
 Washington, D.C. 20004                       (415) 391-0600
 Tel.: (202) 624-2500                         steven.bauer@lw.com
 ksooy@crowell.com                            margaret.tough@lw.com
 troman@crowell.com
                                              BARTLIT BECK LLP
 Honor R. Costello, pro hac vice              Sean C. Grimsley, pro hac vice
                                              Jameson R. Jones, pro hac vice
 590 Madison Avenue, 20th Fl.                 Daniel R. Brody, pro hac vice
 New York, NY 10022                           1801 Wewatta Street, Suite 1200
 Tel.: (212) 223-4000                         Denver, CO 80202
 hcostello@crowell.com                        (303) 592-3123
                                              sean.grimsley@bartlit-beck.com
 Attorneys for Defendants CNX Resources       jameson.jones@bartlit-beck.com
 Corp. and CONSOL Energy Inc.                 dan.brody@bartlit-beck.com

                                              Attorneys for Defendants ConocoPhillips and
 PAUL, WEISS, RIFKIND, WHARTON &              ConocoPhillips Company
 GARRISON LLP
  /s/ Matthew D. Stachel
 Daniel A. Mason (#5206)                      MCCARTER & ENGLISH LLP
 Matthew D. Stachel (#5419)                   /s/ Daniel J. Brown
 500 Delaware Avenue, Suite 200               Michael P. Kelly (#2295)
 Post Office Box 32                           Daniel J. Brown (#4688)
 Wilmington, DE 19899-0032                    Alexandra M. Joyce (#6423)
 Tel.: (302) 655-4410                         Renaissance Centre
 Fax: (302) 655-4420                          405 N. King St., 8th Floor
 dmason@paulweiss.com                         Wilmington, DE 19801
 mstachel@paulweiss.com                       (302) 984-6331
                                              mkelly@mccarter.com
 Theodore V. Wells, Jr., pro hac vice         djbrown@mccarter.com
 Daniel J. Toal, pro hac vice                 ajoyce@mccarter.com
 Yahonnes Cleary, pro hac vice
 Caitlin E. Grusauskas, pro hac vice          LATHAM & WATKINS LLP
 1285 Avenue of the Americas                  Steven M. Bauer, pro hac vice
 New York, NY 10019-6064                      Margaret A. Tough, pro hac vice
 Tel.: (212) 373-3000                         505 Montgomery Street, Suite 2000
 Fax: (212) 757-3990                          San Francisco, California 94111-6538
 twells@paulweiss.com                         (415) 391-0600


                                          8
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 10 of 11 PageID #: 3102



 dtoal@paulweiss.com                             steven.bauer@lw.com
 ycleary@paulweiss.com                           margaret.tough@lw.com
 cgrusauskas@paulweiss.com
                                                 Attorneys for Defendants Phillips 66 and
 Attorneys for Defendants Exxon Mobil            Phillips 66 Company
 Corporation, ExxonMobil Oil Corporation,
 and XTO Energy Inc.

                                                 ABRAMS & BAYLISS LLP
 RICHARDS LAYTON & FINGER, P.A.                  /s/ Michael A. Barlow
 /s/ Robert W. Whetzel___________________        Michael A. Barlow (#3928)
 Robert W. Whetzel (#2288)                       20 Montchanin Road, Suite 200
 Tel: (302) 651-7634                             Wilmington, Delaware 19807
 Fax: (302) 651-7701                             (302) 778-1000
 One Rodney Square                               barlow@abramsbayliss.com
 902 North King Street
 Wilmington, DE 19801                            ORRICK, HERRINGTON & SUTCLIFFE
 whetzel@rlf.com                                 LLP
                                                 Robert P. Reznick, pro hac vice
 VINSON & ELKINS L.L.P.                          1152 15th Street NW
 Patrick W. Mizell, pro hac vice                 Washington, DC 20005
 Matthew R. Stamme, pro hac vice                 (202) 339-8600
 Stephanie L. Noble, pro hac vice                rreznick@orrick.com
 Brooke A. Noble, pro hac vice
 1001 Fannin Street, Suite 2500                  James Stengel, pro hac vice
 Houston, Texas 77002                            Marc R. Shapiro, pro hac vice
 Tel: (713) 758-2932                             51 West 52nd Street
 Fax: (713) 615-9935                             New York, New York 10019-6142
 pmizell@velaw.com                               (212) 506-5000
 mstammel@velaw.com                              jstengel@orrick.com
 snoble@velaw.com
 bnoble@velaw.com                                Catherine Y. Lui, pro hac vice
                                                 405 Howard Street
 Mortimer H. Hartwell, pro hac vice              San Francisco, California 94105-2669
 555 Mission Street, Suite 2000                  (415) 773-5571
 San Francisco, CA 94105                         clui@orrick.com
 Tel: (415) 979-6930
 Fax: (415) 807-3358                             Attorneys for Marathon Oil Corporation
 mhartwell@velaw.com
                                                 RICHARDS, LAYTON & FINGER, P.A.
 Attorneys for Apache Corporation                /s/ Robert W. Whetzel____________
                                                 Robert W. Whetzel (#2288)
                                                 Blake Rohrbacher (#4750)
 WHITE AND WILLIAMS LLP                          One Rodney Square
 /s/ Joseph J. Bellew ____________________       920 N. King Street
 Joseph J. Bellew (#4816)                        Wilmington, DE 19801
 600 N. King Street, Suite 800                   302-651-7700
 Wilmington, DE 19801-3722                       whetzel@rlf.com
 Telephone: (302) 467-4532
 Facsimile: (302) 467-4540                       KIRKLAND & ELLIS LLP
 Email: bellewj@whiteandwilliams.com             Anna Rotman, P.C., pro hac vice
                                                 609 Main Street
 BAKER BOTTS L.L.P.                              Suite 4500


                                             9
Case 1:20-cv-01429-LPS Document 104 Filed 04/13/21 Page 11 of 11 PageID #: 3103



 J. Scott Janoe, pro hac vice                 Houston, TX 77002
 910 Louisiana Street, Suite 3200             713-836-3750
 Houston, Texas 77002-4995                    anna.rotman@kirkland.com
 Telephone: (713) 229-1553
 Facsimile: (713) 229-7953                    Attorneys for Defendants Total S.A. and Total
 Email: scott.janoe@bakerbotts.com            Specialties USA Inc.
 Megan Berge, pro hac vice
 700 K Street, N.W.
 Washington, D.C. 20001-5692
 Telephone: (202) 639-1308
 Facsimile: (202) 639-1171
 Email: megan.berge@bakerbotts.com

 Attorneys for Defendant HESS
 CORPORATION


 WHITE AND WILLIAMS LLP
 /s/ Joseph J. Bellew ____________________
 Joseph J. Bellew (#4816)
 600 N. King Street, Suite 800
 Wilmington, DE 19801-3722
 Telephone: (302) 467-4532
 Facsimile: (302) 467-4540
 Email: bellewj@whiteandwilliams.com

 BAKER BOTTS L.L.P.
 J. Scott Janoe, pro hac vice
 910 Louisiana Street, Suite 3200
 Houston, Texas 77002-4995
 Telephone: (713) 229-1553
 Facsimile: (713) 229-7953
 Email: scott.janoe@bakerbotts.com

 Megan Berge, pro hac vice
 700 K Street, N.W.
 Washington, D.C. 20001-5692
 Telephone: (202) 639-1308
 Facsimile: (202) 639-1171
 Email: megan.berge@bakerbotts.com

 Attorneys for Defendant MURPHY OIL
 CORPORATION




                                             10
